Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/16/2022 has been considered.
REASONS FOR ALLOWANCE
Claims 1-14 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
The limitations that are the basis for the allowance appear in claim 1, a method of preparing a superabsorbent polymer comprising dry mixing the base resin with an inorganic filler and subsequently surface crosslinking with a first epoxy crosslinking agent having an epoxy equivalent weight of 100 g/eq or more to less than 130 g/eq and a second epoxy crosslinking agent having an epoxy equivalent weight of 130 g/eq to 200 g/eq.
Claims 2-14 depend from claim 1 and therefore contain the limitations of claim 1.
Relevant prior art includes Takai (JPH10-244151), Makita (US 4,587,308), Smith (US 2004/0214946), and Ishida (JP 2008297512).
Takai teaches a method of making water absorbents by polymerizing a partially neutralized acrylic acid (¶6) with a crosslinking agent (¶7). Takai teaches an example where a water aborbent resin is formed by polymerizing acrylic acid and methylenebisacrylamide (¶ 24). Takai teaches that inorganic powders may be added at any stage of the method (¶ 21). Takai teaches an example where 0.4 g of ethylene glycol diglycidyl ether and polyglycerol polyglycidyl ether are mixed with water and then used to surface crosslink the water absorbent resin particles (¶ 27-29, 35). Takai fails to teach an inorganic filler is dry mixed with the base resin. Takai fails to teach the epoxy equivalent weight of the epoxy compounds used.
Makita teaches a method of making water absorbent resins where an inorganic powder is mixed with the water absorbent particles in the presence of water. Makita fails to teach dry mixing the inorganic powder and therefore falls outside the scope of the instant claims.
Smith teaches an example where a water absorbent resin is formed, dried, and mixed with an inorganic powder prior to surface crosslinking. However, Smith fails to provide a motivation to perform the mixing as dry mixing. Additionally, Smith fails to teach the use of two surface crosslinking agents that fall in the scope of claim 1.
Ishida teaches forming water absorbents using glycidyl containing surface crosslinking agents where water insoluble particles, including inorganic particles, are added as a dispersion which falls outside the scope of dry-mixing. Additionally, Ishida fails to teach the use of two surface crosslinking agents that fall in the scope of claim 1.

Because a method of preparing a superabsorbent polymer comprising dry mixing the base resin with an inorganic filler and subsequently surface crosslinking with a first epoxy crosslinking agent having an epoxy equivalent weight of 100 g/eq or more to less than 130 g/eq and a second epoxy crosslinking agent having an epoxy equivalent weight of 130 g/eq to 200 g/eq of claim 1 is not found in the prior art, the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764